By her declaration, amendment thereto and bill of particulars in aid thereof, appellant, a white woman, averred that on or about August 4, 1933, she took passage, at Jackson, Mississippi, on an all-Pullman train known as the "Know Mississippi Better Train," which train was under the joint management and control of the defendants, Murphree, the Pullman Company, and the Illinois Central Railroad Company. That she had reserved and fully paid for lower berth No. 2 in one of the sleeping cars which formed a part of said train, and that on that night, while within the State of Mississippi, she found that a negro porter employed by the Pullman Company had been allowed to occupy as his sleeping quarters the upper berth of the same section, but upon the protest of plaintiff, made to the defendants, the porter was ousted for the time being. That, nevertheless, on the same night, while within the State of Tennessee, the negro porter again occupied the said upper berth, from which, *Page 246 
upon plaintiff's protest, he was ousted the second time; but for the remainder of the journey and particularly from the time of arrival at St. Louis, thence on to Chicago, including three nights in Chicago, and on the return from Chicago, through Illinois, Kentucky, and Tennessee, the said porter was allowed to occupy said upper berth in spite of the repeated protests of appellant, made to all three of the defendants.
The defendants filed separate demurrers which were sustained by the trial court, and the action was dismissed; hence this appeal.
The argument made by the defendants is that the statute, Section 6132, Code 1930, under which the action is brought, does not apply to or include employees, but has reference only to passengers. In this respect, the Mississippi statute and that of Tennessee are substantially identical; and if there was a violation of them while the train was within either of those two states the demurrers should have been overruled. We leave aside the other states.
Our Mississippi statute has been under review on several occasions, and among the cases are Louisville, N.O.  T. Co. v. State, 66 Miss. 662, 6 So. 203, 5 L.R.A. 132, 14 Am. St. Rep. 599, affirmed, 133 U.S. 587, 10 S. Ct. 348, 33 L. Ed. 784; Alabama V.R. Co. v. Morris, 103 Miss. 511, 60 So. 11, Ann. Cas. 1915B, 613; Illinois Cent. R. Co. v. Redmond, 119 Miss. 765, 81 So. 115; Illinois Cent. R. Co. v. Cox, 132 Miss. 471, 96 So. 685; Payne v. Stevens, 125 Miss. 582, 88 So. 165. The purpose of the enactment is sufficiently discussed in Alabama  V.R. Co. v. Morris, supra. But the particular question here presented has not heretofore appeared in any of our cases.
The language of the statute, so far as pertinent to the stated contention, is that "Every railroad carrying passengers in this state shall provide equal but separate accommodations for the white and colored races," etc. The decision here must turn upon what is meant by the term "accommodations." We think the term was used *Page 247 
in the statute in the same sense as is understood by its analogous use in connection with accommodations at hotels or inns, that is to say, it is analogous to the furnishing of lodgings and food. If all hotels in this State accepted colored as well as white guests and there were a statute that hotels or inns shall provide equal but separate accommodations for the white and colored races, there would be but little ground for doubt that white and colored persons could not be lodged for the night in the same bedroom, or served with meals at the same time in the same dining room, and this without regard to whether one or the other of those so lodged or served be an employee or not; while, on the other hand, there would be no sound basis for the contention that the statute meant that, while in the performance of their respective duties, employees could not be temporarily and from time to time in the same room with a guest.
The statute is for the protection of those who are to receive the accommodations; and when an employee is himself receiving accommodations he is as much within the statute and its purposes as if he were during that time a passenger. When the negro porter was actively employed about his duties as porter in the sleeping car and was thereby engaged as a part of the business of furnishing the accommodations, his color would have nothing to do with the situation; but when lodged for the night in the same section with a white passenger, then he was being accommodated within the meaning of the statute — and that must be in a separate compartment, not in the same section as was the case here.
Reversed and remanded.
Alexander, J., took no part.